Citation Nr: 1227651	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-09 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected iliotibial band syndrome with patellofemoral joint syndrome of the right knee.

2.  Entitlement to service connection for myofascial pain syndrome of the right hip (claimed as a right hip condition), claimed as secondary to service-connected iliotibial band syndrome with patellofemoral joint syndrome of the right knee.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for diabetes mellitus, type I, claimed as secondary to hepatitis C. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to January 1982 and from September 2004 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Higher evaluation for right knee disability

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).  

The Board notes that the Veteran was most recently afforded a VA examination for his right knee disability in May 2008.  Pertinently, the Veteran complained of pain with movement of the right knee.  Upon examination, range of motion testing of the Veteran's right knee revealed forward flexion up to 120 degrees and extension to zero degrees.  The VA examiner noted objective evidence of pain on active range of motion and pain following repetitive motion.  However, the examiner reported no additional limitations after three repetitions of range of motion.  

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of motion that right knee pain began, and if pain caused functional impairment. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, in this case, in light of holding in Mitchell, the Board finds that an additional examination of the right knee is warranted.  

Service connection for right hip disability

The Board observes that the Veteran was afforded a VA examination in May 2008 as to whether his claimed right hip disability is related to his service-connected iliotibial band syndrome with patellofemoral joint syndrome of the right knee.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Further, the examiner was to provide the reasons and bases for any conclusion or opinion expressed.

Unfortunately, the Board finds that remand is necessary prior to review of the Veteran's right hip disability claim.  Specifically, after a review of the record, examination of the Veteran, and analysis of the Veteran's entire history and current medical condition, the VA examiner diagnosed the Veteran with myofascial pain syndrome of the right posterior hip concluded that the condition is less likely as not (less than 50/50 probability) caused by his service-connected right knee iliotibial band syndrome.  The examiner's rationale for his conclusion was based on his finding that iliotibial band syndrome is the result of inflammation and irritation of the distal portion of the iliotibial tendon as it rubs against the lateral femoral condyle, or less commonly, the greater tuberosity.  He further noted that iliotibial band syndrome  symptoms usually include pain at the lateral aspect of the knee; however, in some cases, the presenting symptom is hip pain over the greater trochanter.  He reported that the Veteran's discomfort presented in the muscles of the posterior hip, the gluteal muscles.  As iliotibial band syndrome symptoms exist over the lateral aspect of the upper leg with no involvement of the gluteal muscles, he opined that it is unlikely that the two conditions have a causal relationship.  

VA regulations provide that service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  In addition, if a nonservice-connected disorder is aggravated by a service-connected disorder, the Veteran is entitled to compensation for the degree of increased disability (but only that degree) over and above the degree of disability existing in the absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  Crucially, however, the VA examiner did not render an opinion as to whether the Veteran's right hip disability was aggravated by his service connected right knee disability.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  In light of the foregoing, the Board finds that a supplemental VA opinion is necessary to address whether the Veteran's right hip disability was aggravated by his service connected right knee disability.    
Service connection for hepatitis C and diabetes mellitus

The Veteran has a current diagnosis of chronic hepatitis C.  See, e.g., a VA treatment record dated August 2009.  While service treatment records do not indicate a diagnosis or treatment for hepatitis in service, the Veteran contends that he contracted the disease through exposure to dead bodies during active duty in Iraq in the burn pit in Balad.  See, e.g., a statement from the Veteran dated November 2008.  The Board notes that the Veteran's personnel records document his service in Iraq/Kuwait from November 2004 to October 2005 and that he noted on his October 2005 separation examination that he was exposed to smoke from oil fire and from burning trash or feces.  He also stated that his hepatitis C is related to treatment for an insect bite during service in Iraq which required use of intravenous medication.  

The Board concludes that a VA examination is warranted to obtain an opinion as to the etiology of his hepatitis C disability.  Furthermore, the claim of entitlement to service connection for diabetes mellitus, type I, is inextricably intertwined with the claim of entitlement to service connection for hepatitis C.  In other words, development of the Veteran's claim for service connection for hepatitis C may impact his claim for diabetes.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide any recent medical examination and treatment records pertaining to his service-connected right knee disability as well as his right hip disability, hepatitis C, and diabetes mellitus type I.  The RO should take appropriate steps to secure any records so identified and associate them with the Veteran's VA claims folder.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. The RO should thereafter schedule the Veteran for a VA examination for his service-connected iliotibial band syndrome with patellofemoral joint syndrome of the right knee as well as his right hip disability.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected right knee disability as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the right knee disability that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The examiner should also provide an opinion, in light of the service and post-service medical evidence of record, whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's right hip disability was (1) caused or (2) aggravated (i.e. permanently worsened beyond the normal progression of the disability) by the Veteran's service-connected right knee disability.  If the examiner finds that the Veteran's right hip disability is aggravated by the service-connected right knee disability, then he/she should quantify the degree of aggravation.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of the claimed hepatitis C.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner should indicate in his/her report that the claims file was reviewed.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to render an opinion as to the following:

a. Whether the Veteran has a current diagnosis of hepatitis C or has otherwise had hepatitis C at any point since the receipt of his claim in January 2008.

b. If such diagnosis of hepatitis C, either current or resolved, is rendered, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hepatitis C is etiologically related to his period of military service.

c. If the examiner finds that it is at least as likely as not (50 percent or greater) that the Veteran's hepatitis C is etiologically related to his period of military service, he/she should also render an opinion as to it at least as likely as not (50 percent or greater) that the Veteran's diagnosed diabetes mellitus, type I, is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's hepatitis C.  If the examiner finds that the diabetes mellitus, type I, is aggravated by the hepatitis C, then he/she should quantify the degree of aggravation, if possible.  

A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
4. When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional evidence.  
If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


